DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chen et al (Synthesis of platinum single-site centers through metal-ligand self-assembly on powdered metal oxide supports, Journal of Catalysis, July 21, 2018).
Regarding Claim 1, Chen discloses the synthesis of a highly uniform, catalytically active single-site structure with 90% atomically dispersed Pt (Introduction). This reads on Claim 1, in which a single site catalyst system is disclosed. Further, Chen discloses synthesis of Pt-DPTZ (single-site catalyst) / MgO (a support) (2.1. Metal single-site synthesis). This reads on Claim 1, in which a single site catalyst precursor compound and a support is disclosed. Further, Chen discloses the formula disclosed by the Claim 1 in Scheme 1 (b), as shown below.

    PNG
    media_image1.png
    247
    339
    media_image1.png
    Greyscale

Scheme 1 (b). Potential structure of Pt single-site centers in Pt-DPTZ complexes
Regarding Claims 2, 3, and 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Chen discloses that one-step synthesis of Pt-DPTZ single-sites was also attempted on powdered Al2O3 and CeO2 (3.2. Single-site Pt-DPTZ on Al2O3 and CeO2: Impact of support surface properties).

Response to Arguments
accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See MPEP 717.01(a)(1). Applicant has failed to explain the presence of additional author George E. Sterbinsky.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736